UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 11 Notes to financial statements page 15 For more information page 24 CEO corner To Our Shareholders, The U.S. financial markets produced solid results over the last six months. Positive economic news, stronger than expected corporate earnings and increased merger and acquisitions activity served to overcome concerns about inflation, energy costs and the troubled subprime mortgage markets potential to put the brakes on the economy. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in late February, the broad stock market returned 8.60% for the six months ended April 30, 2007. The Dow Jones Industrial Average punched through the 13,000 mark for the first time in April and posted a string of new highs as the period ended. After a remarkably long period of calm, the financial markets were rocked at the end of February by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. It also shook investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. Although the downturn lasted for less than a month before positive news stopped the fall, it was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets recent moves, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent volatility could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns, and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of April 30, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation with moderate income as a secondary objective by normally investing at least 80% of its assets in stocks of regional banks and lending companies, including commercial and industrial banks, savings and loan associations, and bank holding companies. Over the last six months ► Stocks performed well despite slower economic and corporate earnings growth. ► Financial stocks lagged the broader market because of worry about exposure to subprime loans, an inverted yield curve that hurt margins and deposit competition. ► The Fund performed in line with its benchmark by having little exposure to stocks affected by worries about subprime loans and by holding larger, diversified banks with a greater proportion of revenue derived from fee-based services. Top 10 holdings Wachovia Corp. 3.4% U.S. Bancorp. 3.0% Wells Fargo & Co. 3.2% PNC Financial Services Group, Inc. 3.0% Bank of America Corp. 3.2% Cullen/Frost Bankers, Inc. 2.7% Zions Bancorp. 3.1% Marshall & Ilsley Corp. 2.3% SunTrust Banks, Inc. 3.1% M&T Bank Corp. 2.3% As a percentage of net assets on April 30, 2007. 1 Managers report John Hancock Bank and Thrift Opportunity Fund On April 30, 2007, portfolio manager James K. Schmidt retired after more than 20 years of distinguished service with John Hancock. Despite a bumpy ride, stocks managed healthy returns during the six months ended April 30, 2007, when the Standard & Poors 500 Index rose 8.60% . A slowdown in the housing market weighed on economic growth, which ran at a less-than-2% annual rate during the first quarter. In addition, earnings growth for the companies in the S&P 500 Index broke a long string of double-digit gains, but remained positive. However, stocks were supported by record merger and acquisition activity, including the largest-ever private equity buyout. In this environment, financial shares underperformed the broader market, as the Standard & Poors 500 Financial Index returned 5.76% . Many industry segments were weighed down by worry about exposure to subprime loans. For example, thrift and mortgage finance companies were up less than 1% for the six months. In addition to credit concerns, banking stocks also had to deal with an unfavorable interest rate environment  the yield curve remained inverted throughout the period, hurting net interest margins. As a result, the S&P 1500 Bank Index, which is representative of the stocks in which the Fund invests, returned 0.73% for the six months. SCORECARD INVESTMENT PERIODS PERFORMANCEAND WHATS BEHIND THE NUMBERS Compass ▲ Performed well even before being acquired at a premium by Spanish Bancshares bank BBVA Bank of New York ▲ Better-than-expected earnings; acquired Mellon Financial B&T Bancorp ▼ Hurt by mortgage-related woes 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Lisa A. Welch and Susan A. Curry Fund performance For the six months ended April 30, 2007, John Hancock Bank and Thrift Opportunity Fund posted total returns of 0.47% at net asset value (NAV) and 3.29% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. Despite a bumpy ride, stocks managed healthy returns during the six months ended April 30, 2007 The Funds performance was in line with the 0.73% return of the new benchmark, the S&P 1500 Bank Index. These results trailed the 5.76% return of the Funds old benchmark, the more broadly diversified Standard & Poors 500 Financial Index, and the 6.01% average return of the open-end specialty-financial funds tracked by Morningstar, Inc. Beginning in January 2007, the Fund replaced the old, more broadly diversified financial industries benchmark with the new index, which more accurately reflects the investment universe of the Fund. The Funds underperformance of the financial index and Morningstar category are a result of the Funds focus on regional banks, which under-performed other financial shares for the period. However, the portfolio performed in line with its new, more focused benchmark. In general, we favored larger, diversified, fee-based banks focused on controlling expenses and buying back shares as ways to create shareholder value in a difficult business climate for banks. This positioning paid off, as holdings among custody banks and big, diversified banks helped relative results. The portfolio also benefited from a number of mergers and acquisitions, as well as having comparatively little exposure to subprime-related troubles. Bank and Thrift Opportunity Fund 3 Regional banks beat benchmark Regional banks represent more than two-thirds of portfolio assets, reflecting the Funds traditional focus on smaller-cap regional banks. These shares slightly outperformed the S&P 1500 Bank Index, so this large position helped relative results. Its worth noting that despite slower loan growth and revenue pressures from deposit competition and the inverted yield curve, banks managed to post record profits in 2006. In addition, credit trends across the board have generally been better than expected despite fears of mortgage-related defaults. And as often happens in difficult earnings growth environments for banks, merger and acquisition activity was strong, supporting Fund performance. Indeed, a total of eight companies in the Fund were acquired during the period, including Compass Bancshares, Inc., the top contributor to performance. Compass was a large, long-time holding which was acquired by leading Spanish bank BBVA at a premium and which also performed well in the build-up to the deal. In addition, two top-ten contributors benefited from takeover speculation, as many investors see SunTrust Banks, Inc. and City National Corp. as next in line for buyouts by big U.S. and European banks. More revenue sources the better Other holdings that added significantly to performance were JPMorgan Chase & Co., PNC Financial Services Group, Inc., Citigroup, Inc. and Bank of New York Co., Inc., which acquired Mellon Financial Corp., itself a top contributor, during the period. These firms typically have more diversified revenue streams and arms to their business that are not dependent upon lending and spread income to generate revenues. Instead, they derive a larger percentage of their revenues from fee-based services. INDUSTRY DISTRIBUTION 1 Regional banks 68% Diversified banks 12% Other diversified financial services 7% Thrifts & mortgage finance 5% Asset management & custody banks 5% Consumer finance 2% Leading detractors Many of the portfolios largest detractors from performance were small-cap regional banks, such as Hancock Holding Co., Cascade Bancorp., First Regional Bancorp. and Alabama National Bancorp., which experienced a slowdown in growth. Another group, including Capital One Financial Corp., Independent Bank Corp. and Taylor Capital Group, Inc. suffered earnings misses, mostly relating to the poor business environment. Bank and Thrift Opportunity Fund 4 Another notable detractor was M&T Bank Corp., which was one of the stocks in the portfolio to suffer from mortgage-related woes. We believe the company took its pain on this and that its largely behind them. Managed distribution update The Fund continued its managed distribution plan in effect since January 2004, which requires the Fund to make quarterly distributions of at least 2.5% of the preceding calendar year ends net asset value. During this period, the Fund announced quarterly distributions of $0.2849 and $0.2670 per share to shareholders of record as of December 7, 2006 and March 8, 2007, respectively. the portfolio performed in line with its new, more focused benchmark. Outlook The environment for banks remains challenging, though we expect net interest margins to stabilize and credit costs to remain manage able. Nevertheless, revenue growth is likely to be sluggish for banks reliant on traditional spread income. As a result, well continue to emphasize names that generate a higher portion of their revenue from fees. However, we should point out that valuations for some of the smaller stocks that have underperformed are attractive, and we think select high-quality com panies represent compelling opportunities. Finally, the difficult business climate argues for continued consolidation, which can be another support for Fund performance. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 As a percentage of net assets on April 30, 2007. Bank and Thrift Opportunity Fund 5 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 4-30-07 (unaudited) This schedule is divided into three main categories: capital preferred securities, common stocks and short-term investments. Capital preferred securities and common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Credit Par value Issuer, description rating (A) Value Capital preferred securities 0.44% (Cost $3,740,000) Financial Services 0.34% Preferred Term Securities XXV, Ltd., Zero coupon, 6-22-37 (Cayman Islands) $3,000 2,970,000 Regional Banks 0.10% CSBI Capital Trust I, 11.75%, Ser A, 06-06-27 (B)(G) B 770 823,130 Issuer Shares Value Common stocks 98.72% (Cost $446,875,121) Asset Management & Custody Banks 4.53% Bank of New York Co., Inc. (The) (NY) 305,000 12,346,400 Mellon Financial Corp. (PA) 330,000 14,166,900 Northern Trust Corp. (IL) 70,000 4,406,500 State Street Corp. (MA) 109,000 7,506,830 Consumer Finance 1.49% Capital One Financial Corp. (VA) 170,420 12,655,389 Diversified Banks 11.98% Comerica, Inc. (MI) 314,400 19,464,504 U.S. Bancorp. (MN) 750,541 25,781,083 Wachovia Corp. (NC) 523,571 29,079,133 Wells Fargo & Co. (CA) 761,722 27,338,203 Other Diversified Financial Services 7.38% Bank of America Corp. (NC) 534,260 27,193,834 Citigroup, Inc. (NY) 325,225 17,438,564 JPMorgan Chase & Co. (NY) 345,041 17,976,636 Regional Banks 68.20% Access National Corp. (VA) 250,000 2,225,000 Alabama National Bancorp. (AL) 170,900 10,701,758 AmericanWest Bancorp. (WA) 364,621 7,343,467 Ameris Bancorp. (GA) 98,337 2,255,851 See notes to financial statements Bank and Thrift Opportunity Fund 6 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Bank of Hawaii Corp. (HI) 59,300 $3,136,970 Bank of the Ozarks, Inc. (AR) 90,450 2,665,561 BB&T Corp. (NC) 344,846 14,352,491 Beverly National Corp. (MA) 97,500 2,052,375 BOK Financial Corp. (OK) 117,208 6,016,287 Boston Private Financial Holdings, Inc. (MA) 54,000 1,501,740 Bridge Capital Holdings (CA) (I) 5,000 112,450 Camden National Corp. (ME) 140,000 5,545,400 Capital City Bank Group, Inc. (FL) (L) 74,543 2,222,127 Cardinal Financial Corp. (VA) 20,000 191,400 Cascade Bancorp. (OR) (L) 225,090 4,825,930 Chittenden Corp. (VT) 230,245 6,690,920 City Holding Co. (WV) 41,600 1,579,552 City National Corp. (CA) 243,377 17,820,064 CoBiz, Inc. (CO) 303,650 5,568,941 Colonial BancGroup, Inc. (The) (AL) 637,200 15,331,032 Columbia Bancorp. (OR) (L) 132,000 2,721,840 Commercial Bankshares, Inc. (FL) 63,702 3,131,590 Community Banks, Inc. (PA) 110,307 2,606,554 Cullen/Frost Bankers, Inc. (TX) 440,570 22,543,967 Dearborn Bancorp., Inc. (MI) (I) 105,622 1,661,434 Desert Community Bank (CA) 275,000 6,371,750 DNB Financial Corp. (PA) 76,205 1,524,862 East West Bancorp., Inc. (CA) (L) 440,000 17,538,400 Eastern Virginia Bankshares, Inc. (VA) 100,000 2,230,000 ECB Bancorp., Inc. (NC) 65,000 2,145,000 Eurobancshares, Inc. (Puerto Rico) (I) 42,830 364,483 F.N.B. Corp. (PA) (L) 215,049 3,608,522 Financial Institutions, Inc. (NY) 73,000 1,404,520 First American Financial Holdings, Inc. (TN) 300,000 2,880,000 First Charter Corp. (NC) 321,200 7,047,128 First Horizon National Corp. (TN) 152,150 5,965,801 First Midwest Bancorp., Inc. (IL) 103,800 3,730,572 First National Lincoln Corp. (ME) 146,499 2,364,494 First Regional Bancorp. (CA) (I) 419,000 10,475,000 First State Bancorp. (NM) 224,000 4,683,840 Fulton Financial Corp. (PA) 359,890 5,297,581 Glacier Bancorp., Inc. (MT) 568,932 12,220,659 Hancock Holding Co. (MS) 151,350 5,920,812 Harleysville National Corp. (PA) 151,897 2,564,021 Huntington Bancshares, Inc. (OH) 180,000 3,992,400 Independent Bank Corp. (MI) 344,935 5,691,427 International Bancshares Corp. (TX) 200,337 5,759,689 KeyCorp (OH) (L) 297,000 10,596,960 See notes to financial statements Bank and Thrift Opportunity Fund 7 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Lakeland Financial Corp. (IN) 20,000 $433,000 M&T Bank Corp. (NY) (L) 176,157 19,613,320 Marshall & Ilsley Corp. (WI) (L) 411,895 19,779,198 MB Financial, Inc. (IL) 152,950 5,137,591 Merrill Merchants Bankshares, Inc. (ME) 78,173 2,360,825 Northrim Bancorp., Inc. (AK) 73,555 2,074,987 Pacific Capital Bancorp. (CA) 280,954 7,566,091 Pinnacle Financial Partners, Inc. (TN) (I) 35,000 1,024,450 PNC Financial Services Group, Inc. (PA) (L) 347,246 25,730,929 Prosperity Bancshares, Inc. (TX) 55,895 1,938,998 Provident Bankshares Corp. (MD) 188,558 6,041,398 Regions Financial Corp. (AL) 253,843 8,907,351 S&T Bancorp., Inc. (PA) 154,700 5,037,032 Sandy Spring Bancorp., Inc. (MD) 45,424 1,465,378 SCBT Financial Corp. (SC) 1,213 44,699 Security Bank Corp. (GA) 317,500 6,276,975 Sky Financial Group, Inc. (OH) 309,850 8,443,413 Smithtown Bancorp., Inc. (NY) (L) 49,500 1,124,640 South Financial Group, Inc. (The) (SC) 70,150 1,587,495 Southcoast Financial Corp. (SC) (I) 67,990 1,548,132 Sterling Bancshares, Inc. (TX) 563,000 6,435,090 SunTrust Banks, Inc. (GA) (L) 308,476 26,041,544 SVB Financial Group (DE) (I)(L) 244,700 12,533,534 Synovus Financial Corp. (GA) 615,350 19,420,446 Taylor Capital Group, Inc. (IL) 241,950 7,195,593 TCF Financial Corp. (MN) 408,166 11,053,135 TriCo Bancshares (CA) 53,000 1,135,790 UCBH Holdings, Inc. (CA) 585,033 10,507,193 Umpqua Holdings Corp. (OR) 182,901 4,561,551 UnionBanCal Corp. (DE) 139,000 8,545,720 Union Bankshares Corp. (VA) 57,150 1,340,739 Univest Corp. (PA) (L) 205,218 4,670,762 Valley National Bancorp. (NJ) (L) 100,255 2,543,469 Vineyard National Bancorp Co. (CA) (L) 203,970 4,666,834 Virginia Commerce Bancorp., Inc. (VA) (I)(L) 78,465 1,471,219 Virginia Financial Group, Inc. (VA) 83,850 1,848,892 West Coast Bancorp. (OR) 67,583 2,099,804 Westamerica Bancorp. (CA) (L) 40,000 1,873,200 Western Alliance Bancorp. (NV) (I)(L) 95,350 3,074,084 Whitney Holding Corp. (LA) 264,400 8,135,588 Wilmington Trust Corp. (DE) 350,000 14,161,000 Yardville National Bancorp. (NJ) 97,400 3,361,274 Zions Bancorp. (UT) 326,053 26,671,135 See notes to financial statements Bank and Thrift Opportunity Fund 8 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Thrifts & Mortgage Finance 5.14% Astoria Financial Corp. (NY) 75,865 2,014,974 Benjamin Franklin Bancorp., Inc. (MA) 15,000 222,600 Berkshire Hills Bancorp., Inc. (DE) 290,410 9,362,818 Countrywide Financial Corp. (CA) (L) 177,000 6,563,160 Hingham Institute for Savings (MA) 80,000 2,641,600 Hudson City Bancorp., Inc. (NJ) 386,310 5,145,649 LSB Corp. (MA) 65,000 1,075,750 Peoples United Financial, Inc. (CT) 62,980 1,253,932 Sovereign Bancorp., Inc. (PA) 103,400 2,509,518 Washington Mutual, Inc. (WA) 230,812 9,689,488 Webster Financial Corp. (CT) 70,110 3,116,390 Interest Maturity Par value Issuer, description rate date Value Short-term investments 10.67% (Cost $90,550,254) Certificates of Deposit 0.01% Country Bank for Savings 5.640% 08-30-08 $2 1,610 First Bank Richmond 2.960 12-05-07 16 15,628 First Federal Savings Bank of Louisiana 2.480 12-07-07 3 2,711 First Niagara Bank 2.960 05-09-07 2 1,594 First Savings Bank of Perkasie 4.250 05-02-07 4 4,103 Framingham Cooperative Bank 3.750 09-10-07 3 3,163 Home Bank 2.720 12-04-07 15 15,047 Hudson River Bank & Trust 1.980 11-21-07 7 7,378 Hudson Savings Bank 4.800 04-20-09 2 1,785 Machias Savings Bank 1.930 05-24-07 2 1,609 Middlesex Savings Bank 5.120 08-17-08 2 1,652 Midstate Federal Savings and Loan Assn. 4.080 05-27-07 2 1,669 Milford Bank 3.500 05-27-07 2 1,552 Milford Federal Savings and Loan Assn. 3.650 02-28-08 2 1,683 Mount McKinley Savings Bank 4.750 12-03-07 1 1,495 Mount Washington Bank 3.300 10-31-07 2 1,564 Natick Federal Savings Bank 4.590 08-31-07 2 1,611 New Haven Savings Bank 2.900 05-31-07 2 1,504 Newburyport Bank 3.400 10-20-08 2 1,777 Newtown Savings Bank 3.100 05-30-07 2 1,576 OBA Federal Savings Bank 4.030 06-15-07 1 1,077 Randolph Savings Bank 4.000 09-13-07 2 1,585 Salem Five Bank 3.150 12-17-07 2 1,565 Sunshine State Federal Savings and Loan Assoc. 3.440 05-10-07 2 1,580 See notes to financial statements Bank and Thrift Opportunity Fund 9 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Joint Repurchase Agreement 1.00% Investment in a joint repurchase agreement transaction with Bank of America Corp.  Dated 4-30-07, due 5-1-07 (Secured by U.S. STRIPS, due 5-15-21 and U.S. Treasury Inflation Indexed Notes 3.375%, due 1-15-12,10.875%, due 4-15-10 and 3.000%, due 7-15-12). Maturity value: $8,504,209 5.120% $8,503 8,503,000 Shares Cash Equivalents 9.66% John Hancock Cash Investment Trust (T)(W) 81,970,736 81,970,736 Total investments (Cost $541,165,375) 109.83% Other assets and liabilities, net (9.83%) Total net assets 100.00% (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $823,130 or 0.10% of the Funds total investments as of April 30, 2007. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of April 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Bank and Thrift Opportunity Fund 10 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 4-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $541,165,375) including $79,395,638 of securities loaned $931,959,359 Cash 2,434 Receivable for investments sold 179,612 Dividends and interest receivable 1,190,977 Other assets 112,790 Total assets Liabilities Payable for investments purchased 1,974,190 Payable upon return of securities loaned 81,970,736 Payable to affiliates Management fees 729,176 Other 93,024 Other payables and accrued expenses 163,108 Total liabilities Net assets Common shares capital paid-in 396,955,009 Accumulated net realized gain on investments 59,720,122 Net unrealized appreciation of investments 390,793,984 Accumulated net investment income 1,045,823 Net assets applicable to common shares Net asset value per common share Based on 84,400,000 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $10.05 See notes to financial statements Bank and Thrift Opportunity Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $10,302) $11,616,293 Interest 376,427 Securities lending 48,456 Total investment income Expenses Investment management fees (Note 2) 4,872,990 Administration fees (Note 2) 1,107,498 Registration and filing fees 37,069 Compliance fees 10,653 Custodian fees 67,750 Printing fees 62,245 Trustees fees 32,787 Professional fees 24,499 Transfer agent fees 20,260 Securities lending fees 1,734 Miscellaneous 21,470 Total expenses Less expense reductions (Note 2) (664,499) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 79,205,028 Change in net unrealized appreciation (depreciation) of investments (83,032,048) Net realized and unrealized loss Increase in net assets from operations 1 Semiannual period from 11-1-06 through 4-30-07. See notes to financial statements Bank and Thrift Opportunity Fund 12 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-06 4-30-07 1 Increase (decrease) in net assets From operations Net investment income $13,358,587 $6,446,720 Net realized gain 91,532,530 79,205,028 Change in net unrealized appreciation (depreciation) (9,737,872) (83,032,048) Increase in net assets resulting from operations Distributions to common shareholders From net investment income (14,179,201) (5,765,364) From net realized gain (76,128,800) (40,823,436) Net assets Beginning of period 887,638,794 892,484,038 End of period 2 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 2 Includes accumulated net investment income of $364,467 and $1,045,823, respectively. See notes to financial statements Bank and Thrift Opportunity Fund 13 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.11 0.12 0.13 0.14 0.16 0.08 Net realized and unrealized gain (loss) on investments 0.88 2.14 1.55 0.34 0.96 (0.05) Total from investment operations Less distributions From net investment income (0.13) (0.12) (0.12) (0.24) (0.17) (0.07) From net realized gain (1.08) (0.74) (1.33) (0.89) (0.90) (0.48) Net asset value, end of period Per share market value, end of period Total return at market value 3,4 (%) 5 Ratios and supplemental data Net assets, end of period (in millions) $805 $923 $943 $888 $892 $849 Ratio of net expenses to average net assets (%) 1.43 1.43 1.39 1.32 1.29 1.27 6 Ratio of gross expenses to average net assets 7 (%) 1.46 1.48 1.47 1.47 1.46 1.42 6 Ratio of net investment income to average net assets (%) 1.11 1.28 1.17 1.34 1.49 1.47 6 Portfolio turnover (%) 20 4 5 5 9 11 5 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Bank and Thrift Opportunity Fund 14 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Bank and Thrift Opportunity Fund (the Fund) is a diversified closed-end management investment company, shares of which were initially offered to the public on August 23, 1994, and are publicly traded on the New York Stock Exchange. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, or if quotations are not readily available or the value has been materially affected by events occurring after the closing of a foreign market, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in John Hancock Cash Investment Trust, an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. The Fund determines the net asset value of the common shares each business day. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
